Citation Nr: 9928606	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  94-31 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a claimed psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse and two therapists


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1947 to 
October 1951.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision by the 
RO.  In an August 1996 decision the Board determined that new 
and material evidence had been submitted to reopen the claim 
of service connection for a psychiatric disorder to include 
PTSD.  The RO was also instructed to further develop the PTSD 
claim.  


FINDINGS OF FACT

1.  The veteran experienced a non-combat related stressor 
during service which has been corroborated.  

2.  The veteran has been clearly diagnosed as having PTSD 
with depression which developed due to the confirmed 
inservice stressor.  


CONCLUSION OF LAW

PTSD with depression is due to disease or injury incurred in 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. 
§ 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show the veteran was initially 
hospitalized in 1951 with a diagnosis of epilepsy.  
Evaluation revealed the veteran was inadequate, immature, 
unstable, impulsive, egocentric and anxious.  The final 
diagnosis was emotional instability reaction.  He was 
discharged from service on the recommendation of a Medical 
Review Board and the condition was noted to have existed 
prior to enlistment and was not aggravated by service.  The 
veteran's discharge papers show that he was in the United 
States Navy and was a Seaman Apprentice.  He served aboard 
the U.S.S. P.C.S. 1423.

In a January 1952 Social Survey report, the veteran's mother 
stated the veteran was nervous and constantly complained of 
headaches.  She indicated his primary problem was his alcohol 
use.  She stated that his drinking began in service and that 
the veteran blamed it on his headaches.  

A January 1952 hospital summary shows the veteran was treated 
for chronic alcoholism resulting in a convulsive disorder.

A February 1952 VA neuropsychiatric examination report shows 
the veteran reported he felt pretty good, except for 
occasional headaches.  On examination his speech was low, 
relevant, coherent and logical and orientation was clear.  
His mental trends were introverted and self-accusatory.  He 
had no definite phobias, delusions, hallucinations or 
paranoid trends.  His insight and integration were good and 
judgment and motivation were fair.  The veteran was noted to 
be well adjusted socially and industrially when not drinking.  
The symptoms were diagnosed as emotional instability, 
manifested by excessive alcoholic indulgence, excitability 
and ineffectiveness when confronted with minor stress, which 
constituted a congenital personality disorder.  

In March 1962 the RO receive statements from several 
individuals in which they attested that the veteran suffered 
from epileptic seizures.  The veteran later submitted 
additional lay statements from several individuals who 
attested the veteran was not an alcoholic.  

In a July 1962 statement the veteran claimed that his 
seizures were brought on by a nervous condition during his 
stay in service.  

In his 1992 claim for service connection, the veteran 
reported that in service he was severely reprimanded by his 
captain for almost releasing depth charges on a submarine 
directly beneath the ship.  Had the charges been released, 
the submarine would have been destroyed and everyone on board 
killed.  He reported that he began having nightmares in which 
he saw dead sailors and scattered debris, and the parents of 
dead soldiers pointing fingers at him and telling him that it 
was all his fault and that he should be killed for what he 
did.  He reported that he began drinking heavily after the 
incident.  

The veteran underwent a VA psychiatric examination in 
February 1993.  He reported that while serving on ship U.S.S. 
P.C.S. 1423, he became an assistant gunner's mate.  He stated 
that he was given the responsibilities of gunner's mate after 
the chief gunner's mate was court martialed for incompetence.  
He again related the story involving the depth charges 
incident stating that he was very upset after this incident 
and that many of the other men on the ship teased him calling 
him "the brain".  The veteran stated that on another 
occasion the captain ordered him to beat up another sailor 
who had stolen money and in another incident was criticized 
for not following orders correctly.  The veteran complained 
that he occasionally felt anxious and in recent years less 
active.  He had recurring nightmares about the incidents in 
service, particularly the one involving the depth charges.  
Psychological testing was conducted which indicated the 
veteran had a strong tendency to exaggerate the report of 
psychological symptoms.  The examiner determined the 
veteran's testing results in conjunction with the results of 
the interview, did not show a psychoneurotic disorder and 
there was no evidence of any significant symptoms of PTSD.  

On psychological evaluation in February 1993 the examiner 
reported there was no combat exposure noted in the veteran's 
history or in available documentation.  The examiner noted 
the veteran's complaints of flashbacks stating that they were 
more likely ruminations about the event.  The clinical 
impression was generalized anxiety disorder and history of 
alcohol abuse in remission for 25 years.  There was no 
indication that the anxiety disorder was related to service.  
The examiner concluded that although the veteran experienced 
great distress with the described incident, it was not an 
event that was outside the range of common experiences that 
would produce significant symptoms of distress in most people 
and that the veteran did not present a stressor of 
significant severity or duration to meet the diagnostic 
criteria for PTSD.  

During a March 1994 RO hearing the veteran testified 
regarding the events with the armed depth charges.  He also 
claimed as inservice stressors an event in which he was 
ordered to disarm a fellow sailor, an order by his captain to 
shoot a sailor who had stolen money if the sailor re-boarded 
the ship and that he was he was later reprimanded by his 
captain after following orders to increase the number of 
grenades used to create an explosion.  He stated that as a 
result of these incidents he was ridiculed by his shipmates 
and called "the brain" and "the enemy's best weapon" and 
that as a result he developed a serious aversion to being on 
a ship, the ocean and San Diego.  He testified that he began 
drinking heavily in order to have the nerve to kill himself, 
and that he tried to commit suicide on multiple occasions.  

Additional evidence submitted in support of the claim 
includes a June 1993 lay statement from an individual 
relating his observations of the veteran's nightmares.  

The veteran has submitted multiple medical reports from 
various therapists indicating that he has PTSD as the result 
of the inservice stressors.  A March 1994 report from a 
clinical social worker specifically states that the 
diagnostic criteria for PTSD had been satisfied and that the 
veteran experienced what was for him a psychologically 
distressing event that was outside the range of usual human 
experience when he came close to destroying the Navy's own 
manned submarine.  

A March 1994 report from private psychiatrist, C.T.H. 
Friedmann, M.D. states that although the veteran had the 
signs and symptoms of PTSD, the claimed stressors were not as 
great as ones normally seen as causing wartime PTSD.  The 
psychiatrist went on to state that he strongly suspected that 
the veteran had an underlying schizoaffective disorder that 
was unmasked by alcohol and the stress of service and had 
been present ever since.  

Reports from VA psychiatrists between 1994 and 1996 provide 
diagnoses of chronic, combat-related PTSD.  Specifically, in 
a July 1994 report psychiatrist J.W. Katzmann stated that 
although the veteran did not have combat experience, he had 
PTSD as the result of being led to believe his mistake could 
have resulted in the deaths of many people and the 
humiliation that he was made to experience as a result of 
that incident.  

Pursuant to the Board's August 1996 remand, the RO requested 
verification of the veteran's stressors from the U.S. Army & 
Joint Services Environmental Support Group (now the United 
States Armed Services Center for Research of Unit Records) 
(USASCRUR).  The RO also requested copies of the deck log of 
the U.S.S. P.C.S. from the National Archives.  

In October 1996, the National Archives responded that after 
examining the deck log they could find no references to 
events as described by the veteran.  They further stated that 
the kind of details of events which would verify the 
veteran's claims rarely appear in these logs. 

In August 1996, the RO also sent the veteran a letter 
requesting more specific information in order to verify the 
specific incidents claims as stressors.  The veteran 
responded to the RO's letter in September 1996.  He related 
in more detail the incident involving the depth charges.  He 
stated that his rank was seaman apprentice but that on that 
particular occasion he was acting gunner's mate.  He was told 
by the captain to arm depth chares and prepare to drop them 
at sea.  The veteran stated that he was not sure of this 
procedure and asked other gunner's mates for information.  He 
stated that the captain gave the order to fire the depth 
charge and that this was related to him over the phone, by a 
person named LeMaster.  The veteran stated that this 
individual told him it would be a firing run and not a 
training run.  However before he could carry out the order 
the captain ordered the veteran into the wardroom and 
screamed at him asking who ordered the depth charges be 
fired.  The veteran replied that he received the order over 
the phone.  The captain then told him that he did not give 
that order and that if the veteran had fired it would have 
been a direct hit to a submarine below.  The veteran was 
later told by his shipmates that the firing was done after 
the submarine surfaced.  He stated that the crew constantly 
harassed him about the incident and called him "the brain" 
in a derogatory manner and stenciled "brain" on his 
clothing and locker.  The veteran stated that on another 
occasion he was ordered to disarm a shipmate who was unable 
to control his weapon from firing wildly.  In the process the 
veteran was almost struck in the head by a stray bullet.  On 
another occasion he was reprimanded harshly by the captain 
for following orders to tie several grenades together to 
create a larger explosion.  Another incident occurred when 
the veteran was ordered by the captain to shoot a former 
shipmate who had stolen money.  The veteran was overwhelmed 
with fear that the man would board the ship and he would be 
expected to shoot him.  The veteran provided the names of 
several shipmates who served with him including that of the 
captain, Frank McMullin.  

In a subsequent response in January 1997 the National 
Archives indicated that a ship's deck log is a brief record 
of the internal administrative and mechanical working of the 
ship.  Furthermore, a deck log contained little information 
regarding the mission in which the ship is involved and is 
not a detailed journal describing all the events transpiring 
in and around the ship.  

In October 1997 USASCRUR responded that records concerning 
the U.S.S. P.C.S. 1432 could not be located and as a result 
the veteran's stressor incidents could not be verified.  
Furthermore stressors, such as the ones involving the veteran 
being led to arm depth charges or to disarm someone are 
seldom found in the combat records.  

During psychological evaluation in June 1998 the examiner 
concluded that based on current examination and review of 
past medical records, it appeared that the veteran met all of 
the criteria necessary for the diagnosis of both PTSD and 
major depression.  The examiner also indicated that the 
veteran's major depression existed concurrently with the PTSD 
and in all likelihood was a direct result of his experiences 
while in the Navy.  

On VA psychiatric examination in July 1998 the examiner 
concluded the veteran suffered from longstanding depression 
which did not appear to be related to his service activities.  
Although the veteran's inservice symptoms, decreased sleep 
and crying seemed to be evoked by the incident he suffered as 
a gunner's mate, the other symptoms of depression developed 
later on as there is no diagnosis of depression until 1987.  
The examiner noted that someone with the veteran's described 
symptoms could not have performed as a supervisor as the 
veteran did for a number of years.  He stated the veteran's 
depression although chronic is relatively new and the 
connection to any service experience would thus be extremely 
dubious and farfetched.  With respect to PTSD the examiner 
stated that the criteria for DSM-IV, PSTD are met but the 
veteran's PTSD was not severe enough to prevent him from 
functioning occupationally and socially.  The veteran's 
family and employment history indicate that even though his 
PTSD is related to service it was not of sufficiently 
powerful to inhibit his functioning.  

Additional evidence submitted in support of the claim include 
a February 1999 lay statement from the veteran's wife 
relating her observation of the veteran's mental condition 
subsequent to active duty.  She indicated that an attempt was 
made to contact the veteran's former shipmates.  However the 
veteran became so upset that the idea was abandoned and that 
there were unable to locate anyone who could help verify the 
incidents.  Furthermore the one friend who would have been 
the best witness for the veteran had passed away several 
years ago.  


Analysis

The Board finds that the veteran's claim of service 
connection for a psychiatric disorder to include PTSD is 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, it is "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App 78, 81 (1990).  

At the outset, the Board notes that the veteran had active 
service in the Navy as a Seaman Apprentice aboard the U.S.S. 
P.C.S. 1423.  The record does not reflect that the veteran 
had combat service nor does the veteran contend that his 
stressors were related to combat service.

In the veteran's case, the service medical records are 
negative for complaints, findings or treatment for an 
acquired psychiatric disorder in service.  Although the 
evidence of record shows treatment for symptoms associated 
with emotional instability during his period of service, a 
psychiatric diagnosis was not made.  The first clinical 
reference to a psychiatric disorder is in a 1993 VA 
examination wherein generalized anxiety was diagnosed.  The 
examiner stated that it was not related to service.  Since 
that time, various psychiatric examiners have opined that the 
veteran does not have PTSD and/or does not have depression 
due to service.  However, other psychiatric examiners have 
diagnosed the veteran on numerous occasions as having PTSD 
with depression, both related to service.  

During the course of the veteran's appeal, the regulation 
governing service connection for PTSD was amended, 38 C.F.R. 
§ 3.304(f), in accordance with the United States Court of 
Appeals for Veterans Claims' (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") decision in Cohen v. Brown, 10 
Vet. App. 128 (1997).  The effective date of the changes in 
the regulation was March 7, 1997.  The Board notes that the 
Court has held that where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply unless 
Congress provided otherwise or permitted the Secretary to 
provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  As such, the veteran's 
claim must be considered under the regulation in effect prior 
to March 7, 1997 as well as the regulation in effect as of 
March 7, 1997.  

In adjudicating a claim for PTSD, the applicable VA 
regulation states that service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998).

In the case of Cohen, the Court issued directives to be 
followed in cases where the issue is service connection for 
PTSD.  The Board will briefly review these directives.  In 
sum, in the Cohen case, the Court confirmed that the evidence 
must show that the veteran has a clear diagnosis of PTSD, 
that the veteran was exposed to a stressor(s) during service 
(which may be combat or non-combat service), and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  

In the Cohen case, the Court provided distinctions between 
non-combat and combat service.  In cases of non-combat 
service, the Court indicated that 38 U.S.C.A. § 1154(b) is 
not applied.  If the veteran did not serve in combat and his 
stressor is therefore, not combat-related, the Court 
indicated that the veteran's own lay testimony is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by credible supporting evidence.  The 
Cohen case indicated that credible supporting evidence 
includes lay/comrade statements as well as service department 
verification.  

As noted, the veteran did not have combat service.  Thus, the 
veteran's own lay testimony is insufficient to establish the 
occurrence of the stressor and must be corroborated by 
credible supporting evidence.  As such, the Board must make 
an initial determination as to whether any of the veteran's 
alleged stressors factually occurred.  

In order to verify the veteran's stressors, the RO requested 
verification of the veteran's stressors from the USASCRUR and 
also requested copies of the deck log of the U.S.S. P.C.S. 
1423 from the National Archives.  The USASCRUR responded that 
records concerning the P.C.S. 1432 could not be located and 
as a result the veteran's stressor incidents could not be 
verified.  The National Archives responded that the kind of 
details of events which would verify the veteran's claims 
rarely appear in these logs and could not be verified.  As 
such, the veteran's stressors cannot be verified by those 
types of service department records.  Likewise, there is no 
lay evidence regarding the veteran's specific inservice 
stressors other than the veteran's own contentions.  However, 
the Board notes that the veteran did serve aboard the U.S.S. 
P.C.S. 1423 and also was treated for symptoms associated with 
emotional instability during his period of service.  This 
evidence is consistent with the veteran's report that he 
encountered personal difficulties after being ridiculed 
during service for his mistake with regard to the depth 
charges.  The Board finds that the verification of the 
veteran's service aboard ship combined with his documented 
emotional problems at that time lend credibility to the 
veteran's alleged stressors, particularly the one involving 
the depth charges.  Accordingly, the Board finds that there 
is supporting evidence with regard to the veteran's stressor 
involving the depth charges.  As such, the Board finds that 
the evidence is sufficient to provide supporting evidence of 
the actual occurrence of the veteran's aforementioned alleged 
stressor.  

Thus, the occurrence of a stressor has been corroborated.  As 
such, the pertinent regulation and the Cohen case require an 
evaluation with regard to whether or not the veteran has a 
clear diagnosis of PTSD and whether there is a link, 
established by medical evidence between current 
symptomatology and the inservice stressor.  That is, if a 
medical examiner diagnoses PTSD, that diagnosis must be based 
on the confirmed stressor.  

In the Cohen case, the Court noted that under 38 C.F.R. § 
3.304(f), a current medical diagnosis of PTSD must be an 
"unequivocal" one.  The Court further explained that a PTSD 
diagnosis by a mental health professional must be presumed to 
have been made in accordance with Diagnostic and Statistical 
Manual of Mental Disorders (DSM) criteria.  In other words, a 
diagnosis of PTSD by a mental health examiner will be 
presumed to be in accordance with DSM criteria as to adequacy 
of symptomatology and sufficiency of stressor.  

In discussing the sufficiency of a stressor to support a 
diagnosis of PTSD, the Court pointed out that under the DSM-
III-R a psychologically traumatic event(s) must be shown to 
have had the potential of evoking significant symptoms of 
distress in almost everyone.  However, the Court further 
noted that under DSM -IV a subjective test had been adopted.  
Specifically, in order for a stressor to sufficiently support 
a diagnosis of PTSD: (1) a person must have been exposed to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others; and (2) the person's 
response involved intense fear, helplessness, or horror.  The 
Court explained that DSM-IV's "stressor sufficiency" 
requirements involved medical questions requiring examination 
and assessment by a mental-health professional.  

At this point, the Board notes that the pertinent regulation 
and the Cohen case do not require that the veteran 
exclusively have PTSD.  The veteran may well have more than 
one psychiatric diagnosis.  Rather, the Board must determine 
if he currently has PTSD due to the confirmed stressor.  As 
previously noted, the veteran has been diagnosed as having 
PTSD with depression which resulted due to his stressor 
involving the depth charges.  Although there are conflicting 
diagnoses, the weight of the medical evidence is in the 
veteran's favor.  

In sum, the weight of the medical evidence attributes the 
development of PTSD with depression to the confirmed 
stressor.  The Board finds that there is a clear diagnosis of 
PTSD with depression as well as a link, established by 
medical evidence between current symptomatology and the 
inservice stressor.  

Therefore, the evidence shows that the veteran has a clear 
diagnosis of PTSD with depression, that the veteran was 
exposed to a stressor during service, and that the medical 
evidence shows that the veteran's PTSD with depression was 
due to his exposure to that stressor during service.  

Accordingly, entitlement to service connection for PTSD with 
depression is warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 
1991); 38 C.F.R. § 3.304(f) (1998).


ORDER

Service connection for PTSD is granted.




		
	
	Member, Board of Veterans' Appeals

 

